DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/15/2020 have been fully considered but they are not persuasive. 
(A)	On pages 9-10 of the Remarks, applicant argues “the Office Action misidentifies the second multilayer system 6 of Weber as the claimed multilayer coating on the substrate. … Perhaps more to the point, it is the first multilayer system 4 of Weber that corresponds to the MLM stack coating. First multilayer system 4 certainly is not part of the capping layer, which is separately identified as protective layer 3 in Weber.”

Response:	Examiner respectfully disagree. Primarily, Examiner would like to point out that, the Office Action never misidentifies any limitation, while rejecting claim 21. Claim 21, is a multilayer mirror comprising a substrate, a multilayer MLM stack coating on the substrate, a capping layer on the multilayer MLM stack coating. Examiner used Weber reference (US 2012/0013976) to reject the claimed invention. In paragraph [0041], Weber has clearly teaches multilayer system 6 being disposed on the top of the substrate 2, and as least in Fig. 2, it depicts multilayer system 4 and layer 3 applied on top of the multilayer system 6. In the claimed invention, a multilayer MLM stack coating (coating 110) is defined to be a coating made up of alternating layers of material of for example, molybdenum and silicon. Similarly, in paragraph [0041], Weber teaches that “the second multilayer system 6, in the example shown here, is structured as periods 60 of alternating layers”. In paragraph [0043], Weber further elaborated that, “In the example shown in FIG. 2, reflective optical element 1 has periods 60, each comprised of two materials 61, 62. Herein, layers 61 of a first material are interrupted by layers molybdenum, nickel or a nickel alloy. Preferred materials for layers 62 in the embodiment illustrated in FIG. 2, are, for example, boron carbide, carbon, silicon carbide, silicon, chromium or combinations thereof.” From the teaching of Weber, Examiner is able to understand that multilayer 6 is also a stack coating made of Mo/Si, which is the same as the claimed multilayer MLM coating. Thus, in view of the teaching of Weber as shown above, Examiner never misidentifies any of the claimed limitation as contended by the applicant.  Secondly, in reply to the argument stating “First multilayer system 4 certainly not part of a capping layer”, Examiner would like to point out that, the term “capping layer” is not narrowly defined within the context of the claim, and Examiner is able to broadly and reasonably understand the term “capping layer” as any type of layer(s) deposited on the top which function as covering layer. Therefore, in view of the Examiner interpretation, it is herein considered that layers (4 and 3) of the optical element shown in at least Fig. 2 of Weber, could be broadly and reasonably be deemed the claimed capping layer, which are applied on the top of multilayer coating 6. Argument (A) is therefore, found non-persuasive. Similar argument also presented on pages 11 and 12 of the Remarks (for claim 32), and the same response applies.
(B)	On page 10 of the Remarks, applicant argues “The Office Action asserts that "Weber further teaches wherein at least one of the bilayers comprises Mo (para [0044]." Weber [0044], however, refers to the first multilayer system 4 that corresponds to the MLM stack coating as being "comprised of alternating silicon layers as spacer layers 42 and molybdenum layers as absorber layers 41 . . ." Thus, Weber does not each one of the bilayers of the multilayer structure as comprising Mo. Claim 23 is allowable for this additional reason.”

Response:	Examiner respectfully disagree. Applicant claimed that, the multilayer structure comprising of plurality of bilayer, which each bilayer comprising a spacer layer and absorber layers 41 of a material having a lower real part of the refractive index and so-called spacer layers 42 of a material having a higher real part of the refractive index.” Paragraph [0044] of Weber, further teaches “for example, the first multilayer system is comprised of alternating silicon layers as spacer layers 42 and molybdenum layers as absorber layers 41”. Thus, in view of the above teaching of Weber, it is clearly shown that one of bilayer i.e., spacer layer 42 of multilayer 4 comprise a molybdenum. Argument (B) is therefore, found non-persuasive.
(C)	On page 10 of the Remarks, applicant argues “The Office Action asserts EHM teaches that one of layers 57 and 58 is composed of boron carbide or carbon. Neither layer 57 or layer 58 of EHM, however, is described as an absorber layer or as a spacer layer and so is not a part of bilayer within the meaning of claim 25. Claim 25 is allowable for this additional reason.”

Response:	Examiner respectfully disagree. Although, EHM does not specifically mentioned the layers as absorber and spacer, the objective of the layers 57 and 58 (i.e., as a group layer 59) is to provided protective layer to multilayer 51. In the present case, the primary reference (Weber) has already taught the spacer and absorber layer in the protective layer (layer 40 comprising absorber layer 41 and spacer layer 42); however, Weber fails to explicitly specify the type of material is B4C. In the same field of endeavor, Ehm teaches a protective layer (Fig. 2c: protective layer 59) that comprises a bilayers (57 and 58), and at least one of the bilayers of the protective layer 59 can comprise a BC4 (see para [0027]). Accordingly, selection of known material based on its suitability for its intended use supported a prima facie obviousness 
(D)	On pages 10 and 11 of the Remarks, applicant argues “The Office Action contends that Schwarzl Fig. 1 discloses a capping layer 114 on top of the multilayer reflector 112, and that the capping layer 114 comprises ZrO2. This is yet another instance in which the Examiner has found a teaching of possible relevance to the capping layer and applies it without any stated justification to the bilayers of the multilayer structure. In fact, there is no justification for doing so. Claim 26 is allowable for this additional reason”.

Response:	Examiner respectfully disagree. Schwarzl reference was used to indicate that capping layer made of ZrO2 is well known in the prior art. In the current case, as specified in para [0010, 0018, 0020 and 0021], Schwarzl has clearly teaches that the use of ZrO2 material as capping layer on top of multilayer mirror is well known in order to protect the multilayer mirror against oxidation. Moreover, in para [0010] and [0020], Schwarzl taught that the use of ZrO2 as a capping layer is beneficiary in order provide good diffusion barrier properties against oxidation of the underlying multilayer reflector. Therefore, Examiner has clearly provided a valid reason why the combination is obvious to one of ordinary skill in the art with very specific motivation. Accordingly, selection of known material based on its suitability for its intended use supported a prima facie obviousness determination; see Sinclair & Carrol Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
(E)	On page 11 of the Remarks, applicant argues “The Office Action basis for the rejection is that Jonckheere discloses a capping layer 108 comprising TiO2. The Office Action thus once again uses a teaching of possible relevance to the capping layer and applies it without 

Response:	Examiner respectfully disagree. Jonckheere reference was used to indicate that capping layer made of TiO2 is well known in the prior art. In the current case, as specified in para [0060], Jonckheere has clearly teaches that the use of TiO2 material as capping layer on top of multilayer mirror is well known in order to protect the multilayer mirror against oxidation. Moreover, in para [0060], Jonckheere taught that the use of TiO2 as a capping layer is beneficiary in order provide a barrier against oxidation of the underlying multilayer reflector. Therefore, Examiner has clearly provided a valid reason why the combination is obvious to one of ordinary skill in the art with very specific motivation. Accordingly, selection of known material based on its suitability for its intended use supported a prima facie obviousness determination; see Sinclair & Carrol Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
(F)	On page 11 of the Remarks, applicant argues “the Office Action states that Goehnermeier discloses a multilayer mirror comprising a cap layer consisting of Nb205 on top of the multilayer mirror. The Office Action thus once again uses a teaching of possible relevance to the capping layer and applies it without any stated justification to the bilayers of the multilayer structure. In fact, there is no justification for doing so. Claim 28 is allowable for this additional reason.”.

Response:	Examiner respectfully disagree. Goehnermeier reference was used to indicate that capping layer made of Nb205 is well known in the prior art. In the current case, as specified in para [0055], Goehnermeier has clearly teaches that the use of Nb205 material as capping layer on top of multilayer mirror is well known in order to protect the multilayer mirror against degradation. Moreover, in para [0055], Goehnermeier taught that the use of Nb205 as a capping layer is beneficiary in order to improve resistance of the mirror against degradation. 
(G)	On pages 12 and 13 of the Remarks, applicant argues “Schwarzl says nothing about its capping layer 114 being made up of multiple bilayers so Schwarzl's capping layer 114 cannot be properly equated with the multilayer structure made up of bilayers recited in the claims. Thus, fairly read, Schwarzl discloses only the possible use of ZrO2 in the capping layer, not the multilayer structure. And, as has been repeatedly emphasized above, disclosure of use a particular material (such as ZrO2) on the capping layer has nothing to do with the obviousness of using that particular material (such as ZrO2) in the separately-recited bilayers of the multilayer structure. Claims 33 is allowable for this additional reason.”

Response:	Examiner respectfully disagree. In the present case, the primary reference (Weber) has already taught the spacer and absorber layer in the capping layer (layer 40 comprising absorber layer 41 and spacer layer 42), but Weber fails to explicitly specify the type of material for one of the bilayers is ZrO2. However, Schwarzl reference was used to indicate that capping layer made of ZrO2 is well known in the prior art. In the current case, as specified in para [0010, 0018, 0020 and 0021], Schwarzl has clearly teaches that the use of ZrO2 material as capping layer on top of multilayer mirror is well known in order to protect the multilayer mirror against oxidation. Moreover, in para [0010] and [0020], Schwarzl taught that the use of ZrO2 as a capping layer is beneficiary in order provide good diffusion barrier properties against oxidation of the underlying multilayer reflector. Therefore, Examiner has clearly provided a valid reason why the combination is obvious to one of ordinary skill in the art with very specific motivation. Accordingly, selection of known material based on its suitability for its intended use supported a prima facie obviousness determination; see Sinclair & Carrol Co. v. Interchemical Similar argument also presented on page 13 of the Remarks (for claim 35), and the same response applies.
	(H)	On pages13 and 14 of the Remarks, applicant argues “The Office Action asserts, however, that Jonckheere discloses comprising a capping layer 108 on top of an MLM 106, comprising TiO2 to protect the under layer MLM 80 without large loss of reflectivity (citing  
Jonckheere ¶[0060]). Jonckheere's capping layer is a single layer and so is not multilayer and certainly is not disclosed as being made up of multiple bilayers. The Office Action thus fails to present a prima facie case of obviousness. Applicant accordingly requests reconsideration and withdrawal of the rejection of claim 38, and allowance of claim 38.”

Response:	Examiner respectfully disagree. In the present case, the primary reference (Weber) has already taught the spacer and absorber layer in the capping layer (layer 40 comprising absorber layer 41 and spacer layer 42), but Weber fails to explicitly specify the type of material for one of the bilayers is TiO2. Jonckheere reference was used to indicate that capping layer made of TiO2 is well known in the prior art. In the current case, as specified in para [0060], Jonckheere has clearly teaches that the use of TiO2 material as capping layer on top of multilayer mirror is well known in order to protect the multilayer mirror against oxidation. Moreover, in para [0060], Jonckheere taught that the use of TiO2 as a capping layer is beneficiary in order provide a barrier against oxidation of the underlying multilayer reflector. Therefore, Examiner has clearly provided a valid reason why the combination is obvious to one of ordinary skill in the art with very specific motivation. Accordingly, selection of known material based on its suitability for its intended use supported a prima facie obviousness determination; see Sinclair & Carrol Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
(I)	On page 14 of the Remarks, applicant argues “The Office Action asserts that Goehnermeier discloses the use of Nb205 as a cap layer (citing Goehnermeier ¶[0055]). Goehnermeier does teach that a cap layer material may be selected from a group including Nb205. Goehnermeier does not teach that a spacer layer or an absorber layer of a bilayer may be made of Nb205. The Office Action thus fails to present a prima facie case of obviousness of 

Resposne:	Examiner respectfully disagree. In the present case, the primary reference (Weber) has already taught the spacer and absorber layer in the capping layer (layer 40 comprising absorber layer 41 and spacer layer 42), but Weber fails to explicitly specify the type of material for one of the bilayers is TiO2. Goehnermeier reference was used to indicate that capping layer made of Nb205 is well known in the prior art. In the current case, as specified in para [0055], Goehnermeier has clearly teaches that the use of Nb205 material as capping layer on top of multilayer mirror is well known in order to protect the multilayer mirror against degradation. Moreover, in para [0055], Goehnermeier taught that the use of Nb205 as a capping layer is beneficiary in order to improve resistance of the mirror against degradation. Therefore, Examiner has clearly provided a valid reason why the combination is obvious to one of ordinary skill in the art with very specific motivation. Accordingly, selection of known material based on its suitability for its intended use supported a prima facie obviousness determination; see Sinclair & Carrol Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim Objections
Claims 21 and 32 are objected to because of the following informalities: the abbreviation “MLM” is used without being spelled out first.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the multilayer coating" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Weber US 2012/0013976 in view of Ehrler et al. US 2015/0092170.
Regarding claim 21, Weber teaches a multilayer mirror (at least in Fig. 2, para [0038] and [0041]: teaches reflective optical element 1) comprising: 
a substrate (Fig. 2, para [0038] and [0041]: substrate 2);
 a multilayer MLM stack coating (multilayer 6) on the substrate (substrate 2) (Fig. 2, para [0038] para [0041]: multilayer 6 disposed on the substrate); and 
a capping layer (Fig. 2: layers 3 and 4) on the multilayer MLM stack coating (layer 6), the capping layer (layers 3 and 4) comprising 
an outermost layer (Fig. 2 and para [0040]: protective layer 3), and
 a multilayer structure (Fig. 2: multilayer 4) positioned between the outermost layer (layer 3) and the multilayer MLM stack coating (layer 6), the multilayer structure (layer 4) comprising 
Weber discloses a multilayer mirror as claimed in claim 21, except for the outermost layer comprises ZrN.
In the same field of endeavor, Ehrler discloses a multilayer mirror (at least Fig.2 depicts multilayer mirror coating 21 deposited on the top of the substrate 20, in which the multilayer mirror comprise outermost layer 24, and the outer most layer 24 is made of zirconium nitride material (see para 38). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multilayer mirror device of Weber by utilizing the claimed ZrN outermost layer as taught by Ehrler in order to protect the reflective layer 21 in particular against defects resulting from the fast particles and ionizing radiation formed during the use of radiation source, thus increase the durability of the multilayer layer device as described in para 37.
Regarding claim 23, the combination of Weber and Ehrler teaches the multilayer mirror as claimed in claim 21, and Weber further teaches wherein at least one of the bilayers comprises Mo (para [0044]: teaches one of the bilayer i.e., absorber layer 41 is made of molybdenum).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Weber and Ehrler as applied to claim 21 above, and further in view of EHM et al. US 2014/0199543.
Regarding claim 25, the combination of Weber and Ehrler teaches the multilayer mirror as claimed in claim 21, but both fails to explicitly teach wherein at least one of the bilayers comprises B4C.
In the same field of endeavor, EHM discloses a multilayer coating (at least in Fig. 2c: multilayer coating 51) stack on a substrate (52), comprising a capping or topping layer (59) on top of the multilayer coating 51), and the capping layer (59) is made of bilayers 57 and 58, and one of the bilayer of the topping/capping layer comprises B4C i.e., boron carbide (see paragraphs [0012] and  [0027]: teaches the use of boron carbide as one of the bilayer for the protective layer). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to use B4C as one of the capping/topping layer as taught by EHM in order to ensure a particular effective protection against reactive hydrogen in conjunction with good reflectivity of the reflective optical element as described in para [0012] of EHM. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Weber and Ehrler as applied to claim 21 above, and further in view of Schwarzl et al. US 2006/0024589.
Regarding claim 26, the combination of Weber and Ehrler teaches the multilayer mirror as claimed in claim 21, but both fails to teach wherein at least one of the bilayers comprises ZrO2.
In the same field of endeavor, Schwarzl discloses a multilayer mirror (Fig. 1 and para [0018-0019]: multilayer reflector 112) stack on a substrate (110), comprising a multilayer capping layer (para [0018] and [0020] and Fig. 1: discloses capping layer 114) on top of the multilayer reflector 112, and one of the capping layer 114 comprises ZrO2 (para [0010] and [0021]) to protect the under multilayer reflector 112. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to use ZrO2 as one of the first .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Weber and Ehrler as applied to claim 21 above, and further in view of Jonckheere et al. US 2009/0103069.
Regarding claim 27, the combination of Weber and Ehrler teaches the multilayer mirror as claimed in claim 21, but both fails to explicitly teach wherein at least one of the bilayers comprises TiO2.
In the same field of endeavor, Jonckheere discloses a multilayer coating (Fig. 1 and para [0059]: multilayer 106) stack on a substrate (104), comprising a capping layer (108) on top of the multilayer coating 106, and the capping layer 108 comprising TiO2 (para [0060]) to protect the under layer multilayer coating 106 without large loss of reflectivity. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to use TiO2 as one of the first material and second material, as suggested by Jonckheere, in order to protect the under multilayer coating without large loss of reflectivity.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Weber and Ehrler as applied to claim 21 above, and further in view of Goehnermeier et al. US 2016/0202396.
Regarding claim 28, the combination of Weber and Ehrler teaches the multilayer mirror as claimed in claim 21, but both fails to teach wherein at least one of the bilayers comprises Nb205.
In the same field of endeavor, Goehnermeier discloses a multilayer mirror comprising a cap layer consisting of Nb2O5 on top of the multilayer mirror (see para [0055]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to use .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Weber US 2012/0013976 in view of Ehrler et al. US 2015/0092170 and EHM et al. US 2014/0199543.
Regarding claim 32, Weber teaches a multilayer mirror (at least in Fig. 2, para [0038] and [0041]: teaches reflective optical element 1) comprising: 
a substrate (Fig. 2, para [0038] and [0041]: substrate 2); 
a multilayer MLM stack coating (multilayer 6) on the substrate (substrate 2); and 
a capping layer (Fig. 2: layers 3 and 4) on the MLM stack multilayer coating (layer 6), the capping layer (layers 3 and 4) comprising 
an outermost layer (Fig. 2 and para [0040]: protective layer 3), and 
a multilayer structure (Fig. 2: multilayer 4) positioned between the outermost layer (layer 3) and the multilayer coating (layer 6), the multilayer structure (layer 4) comprising a plurality of bilayers (para [0039]: teaches layer 4 comprising of multiple stacks or periods of 40), each of the bilayers (layer 40) comprising a spacer layer (para [0039]: spacer layer 42) comprising a first material (para [0039]: teaches “spacer layers 42 of a material having a higher real part of the refractive index”) and an absorber layer (para [0039]: absorber layer 41) comprising a second material different from the first material (para [0039]: teaches “absorber layers 41 of a material having a lower real part of the refractive index”).
Weber discloses a multilayer mirror as claimed in claim 32, except for the outermost layer comprising Nb2O5 or TiO2 and one of the first material and the second material comprising B4C.

The combination of Weber and Ehrler fails to disclose one of the first material and the second material comprising B4C.
In the same field of endeavor, EHM discloses a multilayer coating (at least in Fig. 2c: multilayer coating 51) stack on a substrate (52), comprising a capping or topping layer (59) on top of the multilayer coating 51), and the capping layer (59) is made of bilayers 57 and 58, and one of the bilayer of the topping/capping layer comprises B4C i.e., boron carbide (see paragraphs [0012] and  [0027]: teaches the use of boron carbide as one of the bilayer for the protective layer). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to use B4C as one of the capping/topping layer as taught by EHM in order to ensure a particular effective protection against reactive hydrogen in conjunction with good reflectivity of the reflective optical element as described in para [0012] of EHM. 
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, Ehrler and EHM as applied to claim 32 above, and further in view of Schwarzl et al. US 2006/0024589.
Regarding claim 33, the combination of Weber and Ehrler teaches the multilayer mirror as claimed in claim 32, but both fails to teach wherein the other of the first material and the second material comprises ZrO2.
In the same field of endeavor, Schwarzl discloses a multilayer mirror (Fig. 1 and para [0018-0019]: multilayer reflector 112) stack on a substrate (110), comprising a multilayer capping layer (para [0018] and [0020] and Fig. 1: discloses capping layer 114) on top of the multilayer reflector 112, and one of the capping layer 114 comprises ZrO2 (para [0010] and [0021]) to protect the under multilayer reflector 112. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to use ZrO2 as one of the first material and second material, as suggested by Schwarzl, in order provide good diffusion barrier properties against oxidation of the underlying multilayer reflector as described in para [0010] and [0020].

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Weber US 2012/0013976 in view of Ehrler et al. US 2015/0092170 and Schwarzl et al. US 2006/0024589.
Regarding claim 35, Weber teaches a multilayer mirror (at least in Fig. 2, para [0038] and [0041]: teaches reflective optical element 1) comprising: 
a substrate (Fig. 2, para [0038] and [0041]: substrate 2); 
a multilayer coating (multilayer 6) on the substrate (substrate 2); and 
a capping layer (Fig. 2: layers 3 and 4) on the multilayer coating (layer 6), the capping layer (layers 3 and 4) comprising 
an outermost layer (Fig. 2 and para [0040]: protective layer 3), and 

Weber discloses a multilayer mirror as claimed in claim 35, except for the outermost layer comprising Nb2O5 or TiO2 and one of the first material and the second material comprising ZrO2.
In the same field of endeavor, Ehrler discloses a multilayer mirror (at least Fig.2 depicts multilayer mirror coating 21 deposited on the top of the substrate 20, in which the multilayer mirror comprise outermost layer 24, and the outer most layer 24 is made of TiO2 material (see para 38). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multilayer mirror device of Weber by utilizing the claimed TiO2 outermost layer as taught by Ehrler in order to protect the reflective layer 21 in particular against defects resulting from the fast particles and ionizing radiation formed during the use of radiation source, Thus increase the durability of the multilayer layer device as described in para 37.
The combination of Weber and Ehrler fails to disclose one of the first material and the second material comprising ZrO2.
.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Weber US 2012/0013976 in view of Ehrler et al. US 2015/0092170 and Jonckheere et al. US 2009/0103069.
Regarding claim 38, Weber teaches a multilayer mirror (at least in Fig. 2, para [0038] and [0041]: teaches reflective optical element 1) comprising: 
a substrate (Fig. 2, para [0038] and [0041]: substrate 2); 
a multilayer coating (multilayer 6) on the substrate (substrate 2); and 
a capping layer (Fig. 2: layers 3 and 4) on the multilayer coating (layer 6), the capping layer (layers 3 and 4) comprising 
an outermost layer (Fig. 2 and para [0040]: protective layer 3), and 
a multilayer structure (Fig. 2: multilayer 4) positioned between the outermost layer (layer 3) and the multilayer coating (layer 6), the multilayer structure (layer 4) comprising a plurality of bilayers (para [0039]: teaches layer 4 comprising of multiple stacks or periods of 40), each of the 
Weber discloses a multilayer mirror as claimed in claim 38, except for the outermost layer comprising Nb2O5 or TiO2 and one of the first material and the second material comprising TiO2.
In the same field of endeavor, Ehrler discloses a multilayer mirror (at least Fig.2 depicts multilayer mirror coating 21 deposited on the top of the substrate 20, in which the multilayer mirror comprise outermost layer 24, and the outer most layer 24 is made of TiO2 material (see para 38). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multilayer mirror device of Weber by utilizing the claimed TiO2 outermost layer as taught by Ehrler in order to protect the reflective layer 21 in particular against defects resulting from the fast particles and ionizing radiation formed during the use of radiation source, Thus increase the durability of the multilayer layer device as described in para 37.
The combination of Weber and Ehrler fails to disclose one of the first material and the second material comprising TiO2.
In the same field of endeavor, Jonckheere discloses a multilayer coating (Fig. 1 and para [0059]: multilayer 106) stack on a substrate (104), comprising a capping layer (108) on top of the multilayer coating 106, and the capping layer 108 comprising TiO2 (para [0060]) to protect the under layer multilayer coating 106 without large loss of reflectivity. Accordingly, it would have .
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Weber US 2012/0013976 in view of Ehrler et al. US 2015/0092170 and Goehnermeier et al. US 2016/0202396.
Regarding claim 40, Weber teaches a multilayer mirror (at least in Fig. 2, para [0038] and [0041]: teaches reflective optical element 1) comprising: 
a substrate (Fig. 2, para [0038] and [0041]: substrate 2); 
a multilayer coating (multilayer 6) on the substrate (substrate 2); and 
a capping layer (Fig. 2: layers 3 and 4) on the multilayer coating (layer 6), the capping layer (layers 3 and 4) comprising 
an outermost layer (Fig. 2 and para [0040]: protective layer 3), and 
a multilayer structure (Fig. 2: multilayer 4) positioned between the outermost layer (layer 3) and the multilayer coating (layer 6), the multilayer structure (layer 4) comprising a plurality of bilayers (para [0039]: teaches layer 4 comprising of multiple stacks or periods of 40), each of the bilayers (layer 40) comprising a spacer layer (para [0039]: spacer layer 42) comprising a first material (para [0039]: teaches “spacer layers 42 of a material having a higher real part of the refractive index”) and an absorber layer (para [0039]: absorber layer 41) comprising a second material different from the first material (para [0039]: teaches “absorber layers 41 of a material having a lower real part of the refractive index”).

In the same field of endeavor, Ehrler discloses a multilayer mirror (at least Fig.2 depicts multilayer mirror coating 21 deposited on the top of the substrate 20, in which the multilayer mirror comprise outermost layer 24, and the outer most layer 24 is made of TiO2 material (see para 38). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multilayer mirror device of Weber by utilizing the claimed TiO2 outermost layer as taught by Ehrler in order to protect the reflective layer 21 in particular against defects resulting from the fast particles and ionizing radiation formed during the use of radiation source, Thus increase the durability of the multilayer layer device as described in para 37.
The combination of Weber and Ehrler fails to disclose one of the first material and the second material comprising Nb205.
In the same field of endeavor, Goehnermeier discloses a multilayer mirror comprising a cap layer consisting of Nb2O5 on top of the multilayer mirror (see para [0055]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Nb2O5 as one of the first material and second material of the capping layer, as suggested by Goehnermeier, in order to improve resistance of the multilayer mirror against degradation as described in para [0055].
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 29, Weber (US 2012/0013976) teaches a multilayer mirror (at least in Fig. 2, para [0038] and [0041]: teaches reflective optical element 1) comprising: 
a substrate (Fig. 2, para [0038] and [0041]: substrate 2); 
a multilayer coating (multilayer 6) on the substrate (substrate 2); and 
a capping layer (Fig. 2: layers 3 and 4) on the multilayer coating (layer 6), the capping layer (layers 3 and 4) comprising 
an outermost layer (Fig. 2 and para [0040]: protective layer 3), and 
a multilayer structure (Fig. 2: multilayer 4) positioned between the outermost layer (layer 3) and the multilayer coating (layer 6), the multilayer structure (layer 4) comprising a plurality of bilayers (para [0039]: teaches layer 4 comprising of multiple stacks or periods of 40), each of the bilayers (layer 40) comprising a spacer layer (para [0039]: spacer layer 42) comprising a first material (para [0039]: teaches “spacer layers 42 of a material having a higher real part of the refractive index”) and an absorber layer (para [0039]: absorber layer 41) comprising a second material different from the first material (para [0039]: teaches “absorber layers 41 of a material having a lower real part of the refractive index”).
Weber discloses a multilayer mirror as claimed in claim 29, except for the outermost layer comprising Nb2O5 or TiO2 and one of the first material and the second material comprising ZrN.
In the same field of endeavor, Ehrler (US 2015/0092170 ) discloses a multilayer mirror (at least Fig.2 depicts multilayer mirror coating 21 deposited on the top of the substrate 20, in which the multilayer mirror comprise outermost layer 24, and the outer most layer 24 is made of TiO2 material (see para 38). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multilayer mirror device of Weber by 
The combination of Weber and Ehrler fails to disclose or reasonably suggest one of the first material and the second material comprising ZrN. Claim 30 is allowable due to its claim dependency.
Regarding claim 42, the prior art fails to teach a multilayer mirror comprising: a capping layer on the multilayer coating, the capping layer comprising: an outermost layer comprising Ta205 and the multilayer structure comprising a plurality of bilayers, each of said bilayers comprising a spacer layer comprising a spacer layer nitride material resistant to hydrogen diffusion and blistering and an absorber layer comprising an oxide material resistant to ion penetration.
Regarding claim 43, the prior art fails to teach a multilayer mirror where at least one of the bilayers comprising ZrN.
Regarding claim 44, the prior art fails to teach a multilayer mirror wherein the second material comprising ZrN.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EPHREM Z MEBRAHTU/            Examiner, Art Unit 2872